Citation Nr: 9919132	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected left knee disorder, including arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for his service-connected left knee disorder.

The Board initially reviewed this case in March 1998, at 
which time it remanded the case back to the RO for further 
medical development.

In a January 1999 rating decision, the RO granted the veteran 
entitlement to a 20 percent total disability rating for his 
left knee disability.  In that decision, it continued the 
prior 10 percent disability rating for the veteran's left 
knee disability, but also granted entitlement to service 
connection and a separate 10 percent disability rating for 
arthritis of the left knee.

The Board notes that the veteran submitted a claim of 
entitlement to service connection for a back condition, 
claimed as secondary to his service-connected left knee 
disability, in January 1997 and, again, during his personal 
hearing in May 1997.  However, this issue has not been 
addressed by the RO.  Therefore, this matter is referred to 
the RO for appropriate action.  


REMAND

The veteran contends, in essence, that his service-connected 
left knee disability is more than 20 percent disabling.  He 
believes that he is entitled to an increased disability 
rating.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

Initially, the Board finds that the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected left knee disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected left knee 
disorder and has asserted that his condition has worsened 
since it was last rated.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  This includes a duty to obtain all 
pertinent medical records which have been called to its 
attention by the veteran and by the evidence of record.  
Culver v. Derwinski, 3 Vet. App. 292 (1992).

In this case, the most recent VA examination, conducted in 
June 1998, shows, as medical history, that the veteran 
underwent surgical arthroscopy and debridement of his left 
knee in March 1998 by a Dr. Spivey in Warner Robins, Georgia.  
No medical records pertaining to that surgery are in the 
claims file, nor were they requested by the RO.  The Board 
acknowledges that the RO sent a letter to the veteran in 
April 1998 requesting that he provide information as to all 
recent medical treatment for his left knee.  Ordinarily, this 
would satisfy its duty to assist the veteran with his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193  (1991) ("The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").  However, 
in this case, the Board also notes that that letter had an 
incorrect zip code ("31099" instead of the correct 
"31093").  In any event, a January 1999 Appointment of 
Veterans Service Organization as Claimant's Representative, 
VA Form 21-22, shows that the veteran currently has a new, 
completely different, address.

In light of the above, the Board finds that the RO should 
attempt to obtain the private medical records described 
above.  The above evidentiary development is necessary to 
provide a record upon which a fair, equitable, and 
procedurally correct decision on the claim can be made.  
38 C.F.R. §§ 3.326, 3.327 (1998).

Accordingly, the case is remanded to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected left 
knee disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  The RO 
is specifically requested to attempt to 
obtain private medical records from Dr. 
Spivey of Warner Robbins, Georgia, 
pertaining to the veteran's left knee 
surgery on or about March 1998.  All 
records obtained should be added to the 
claims folder.

2.  Thereafter, the RO should review the 
claim of entitlement to an increased 
disability rating for the veteran's 
service-connected left knee disorder, 
including the separate rating for 
arthritis, based on all the evidence in 
the claims file.  All pertinent 
diagnostic codes under the Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4  
(1998), should be considered.

3.  If the decision remains unfavorable, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC) and afforded a 
reasonable period of time in which to 
respond.  The SSOC should provide any 
additional pertinent laws and regulations 
for all determinations by the RO, 
including rationales for all decisions 
made.  The veteran and his representative 
should be given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to further develop the record.  The 
veteran needs to take no action until so informed, but is 
free to submit additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



